                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

GARY W. TARVER,                       §
                                      §
                  Petitioner,         §
                                      §
v.                                    §   No. 4:18-CV-919-Y
                                      §
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice, Correctional                 §
Institutions Division,                §
                                      §
              Respondent.             §


                           OPINION AND ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by Petitioner, Gary W. Tarver, a state

prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of TDCJ, Respondent. After having considered the

pleadings, state-court records, and relief sought by Petitioner,

the Court has concluded that the petition should be denied.


                   I. Factual and Procedural History

     Petitioner    is   serving   a   20-year   sentence   for   his   2011

conviction in Hood County, Texas, Case No. CR11889, for felony
DWI. (04SHR 78, doc. 13-10.1) It appears that the Texas Board of

Pardons    and   Paroles    (BOP)     has   denied   Petitioner     release   on

parole on five occasions, most recently on January 2, 2018.

(Resp’t’s    Answer,       Ex.   A,    doc.   12-1.)    In   this    petition,

Petitioner raises the following six grounds for habeas relief:

     (1)    the delegation of the BOP’s decision-making and
            “assigned   statutory   responsibility”  to   TDCJ
            violates Texas’s separation-of-powers doctrine;

     (2)    the requirement that the BOP vote in favor of
            release on parole violates due process;

     (3)    TDCJ acts in bad faith by altering inmates’
            records   to   include   criminal  conduct   that
            disqualifies them for consideration for parole
            and “building” records that are “neither accurate
            nor honest”;

     (4)    TDCJ’s practice of treating good-time and work
            credits    as    discretionary usurps   judicial
            authority in violation of Texas’s separation-of-
            powers doctrine;

     (5)    there is no right to appeal the parole decision
            to a court of law or challenge errors in the
            BOP’s decision; and

     (6)    the BOP engages in arbitrary and capricious
            decision-making “without disclosing eligibility
            criteria, the applications of guidelines or
            evidence relied upon.”

(Pet. 6-8,2 doc. 1; Pet’r’s Mem. 8-19, doc. 2.)


     1
        “04SHR” refers to the record of Petitioner’s relevant state habeas
proceeding in WR-78,629-04.
      2
        Because Petitioner inserted a page into the form petition, the
pagination in the ECF header is used.
                      II. Rule 5 Statement

     Respondent does not argue that the petition is successive

or barred by the federal statute of limitations or that the

claims are unexhausted.


                          III. Discussion

     A. Separation of Powers

     Under his first ground, Petitioner claims that authority

for classifying inmates for parole review purposes is being

improperly delegated to clerks and/or administrative staff in

TDCJ’s classification division, in violation of Texas’s

separation-of-powers doctrine. (Pet. 6, doc. 1; Pet’r’s Mem. 8-

11, doc. 2.) He complains that “through the exercise of such

decision making, which is functionally equivalent to a judge,

[TDCJ] is usurping judicial authority.” (Id. at 10-11.) Under

his fourth ground, Petitioner claims that he has an expectancy

of good-conduct time and TDCJ’s practice of treating good-

conduct and work time credits as “discretionary,” rather than

“vested,” also usurps judicial authority, in violation of the

state’s separation-of-powers doctrine.

     “The principle of separation of powers is not enforceable

against the states as a matter of federal constitutional law.”

Atwell v. Nichols, 608 F.2d 228, 230 (5th Cir. 1979), cert.
denied, 446 U.S. 995 (1980). See also Estes v. Thaler, No. H-11-

1012, 2011 WL 1427980, at *2 (S.D. Tex. 2011) (“petitioner’s

argument based on separation of powers concerns state branches

of

government, and does not implicate the federal separation of

powers doctrine”). Therefore, even if the alleged state action

violates the doctrine, Petitioner’s claim concerns a matter of

state law only, and presents no federal question. See Atwell, 608

F.2d at 230. Absent a violation of the federal constitution,

Petitioner’s allegations do not warrant federal habeas-corpus

review. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

     B. Due Process

     Under his second, third, fifth, and sixth grounds,

Petitioner makes various claims that implicate his rights under

the Due Process Clause, including complaints regarding the

requirement that the BOP vote in favor of release on parole,

unlike release on mandatory supervision; the BOP’s arbitrary

denials of parole based on “unchanged factors such as nature of

offense and prior criminal history”; the denial of access to

inmate’s parole files; the lack of disclosure of eligibility

criteria; and the absence of any “appealable avenue” from a
parole decision. (Pet. 6-7, doc. 1; Pet’r’s Mem. 11-15, 17-19,

doc. 2.)

     The United States Supreme Court has recognized that states

have no duty to establish a parole system and prisoners have no

constitutional right to be released before the expiration of a

valid sentence. Bd. of Pardons v. Allen, 482 U.S. 369, 378 n.10

(1987) (providing “statutes or regulations that provide a parole

board ‘may’ release an inmate on parole do not give rise to a

protected liberty interest”); Greenholtz v. Neb. Penal Inmates,

442 U.S. 1, 11 (1979) (providing statutes holding out “the

possibility of parole provides no more than a mere hope that the

benefit will be obtained” and do not trigger due-process

protections). In light of this authority, the United States

Court of Appeals for the Fifth Circuit has recognized repeatedly

that the Texas parole statutes create no constitutional right to

release on parole because they encourage no expectancy of early

release. See Williams v. Briscoe, 641 F.2d 274, 277 (5th Cir.

1981). Consequently, neither Texas law nor the United States

Constitution creates a liberty interest in parole. Greenholtz,

442 U.S. at 7.

     Because Texas inmates have no protected liberty interest in

parole, they cannot have a liberty interest in parole

consideration or other aspects of parole procedures. Johnson v.

Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997) (providing “because
Texas prisoners have no protected liberty interest in parole

they cannot mount a challenge against any state parole review

procedure on procedural (or substantive) Due Process grounds”).

Therefore, Petitioner has no claim for violation of federal due

process in the procedures the BOP uses to make a parole

decision; the evidence relied upon by the BOP; access to and

examination of his parole file; accurate information in the

file; the guidelines affecting his suitability for parole; the

factors considered by the BOP to reach its decision; or a right

to appeal the BOP’s decision. Portley v. Grossman, 444 U.S.

1311, 1312-13 (1980); Johnson v. Rodriguez, 110 F.3d 299, 308

n.13 (5th Cir. 1997); Allison v. Kyle, 66 F.3d 71, 73-74 (5th

Cir. 1995); Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir. 1995);

Cook v. Whiteside, 505 F.2d 32, 34 (5th Cir. 1974). See also

Craft v. Tex. Bd. of Pardons and Paroles, 550 F.2d 1054, 1056

(5th Cir. 1977) (providing the BOP’s “standards in deciding

parole applications are of concern only where arbitrary action

results in the denial of a constitutionally protected liberty or

property interest. The expectancy of release on parole is not

such an interest”).

        C. Conclusion

        For the reasons discussed, the Court DENIES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2254.
     Further, Federal Rule of Appellate Procedure 22 provides

that an appeal may not proceed unless a certificate of

appealability is issued under 28 U.S.C. § 2253. A certificate of

appealability may issue “only if the petitioner has made a

substantial showing of the denial of a constitutional right.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). “Under this

standard, when a district court denies habeas relief by

rejecting constitutional claims on their merits, ‘the petitioner

must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or

wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th Cir. 2012)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Petitioner

has not made a showing that reasonable jurists would question

this Court’s resolution of Petitioner’s constitutional claims.

Therefore, a certificate of appealability should not issue.

     SIGNED July 8, 2019.



                                   ____________________________
                                   TERRY R. MEANS
                                   UNITED STATES DISTRICT JUDGE
